Opinión concurrente emitida por la
Jueza Asociada Señora Fiol Matta,
a la cual se une el Juez Presidente Señor Hernández Denton.
La peticionaria Asociación de Residentes de la Urbani-zación La Concepción, Inc. (Asociación) nos solicitó que re-vocáramos una resolución del entonces Tribunal de Cir-cuito de Apelaciones, que había desestimado el recurso que la Asociación había presentado ante ese foro para revisar un dictamen de la Junta de Planificación. El tribunal ape-lativo resolvió que no tenía jurisdicción porque no se había notificado a una “parte” en el procedimiento administra-tivo, contrario a la See. 4.2 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. sec. 2172) (L.P.A.U.). Por las razones que expone-mos a continuación, concurrimos con la sentencia de este Tribunal que revoca la decisión del foro apelativo.
I
Los hechos de este caso, que se relatan en la sentencia de este Tribunal, nos requieren determinar si el foro ape-lativo erró al concluir que la Asociación estaba obligada a notificar su recurso de revisión a Empresas Puertorrique-ñas de Desarrollo, Inc. (Empresas), uno de los participan-tes en el procedimiento administrativo ante la Junta de Planificación (Junta). Según la Asociación peticionaria, no era necesario notificar a Empresas porque la Junta había decidido no admitir a esa entidad como parte interventora. Sin embargo, el expediente revela y la propia agencia aduce en su oposición que esta decisión no se notificó a Empresas. Por esa razón, nuestra determinación en cuanto a si Empresas era “parte” en el procedimiento administra-tivo no puede basarse en dicha decisión. En vez, resulta *493necesario examinar las circunstancias de la participación de Empresas en el proceso administrativo para determinar si fue de tal naturaleza que efectivamente se convirtió en “parte” por razón de esa participación, activándose enton-ces el requisito de notificación del recurso de revisión dis-puesto por L.P.A.U. y nuestra jurisprudencia.
Primeramente, no hay duda de que la Junta es una de las agencias cuyas funciones y actividades están reguladas por la L.P.A.U. La Sec. 4.2 de esa ley, supra, no sólo esta-blece el derecho a solicitar la revisión judicial de toda re-solución u orden final dictada por una de estas agencias, sino que requiere que al recurrir al foro apelativo, “[Z]a parte notificará la presentación del recurso de revisión a la agencia y a todas las partes dentro del término para instar el recurso de revisión”. (Enfasis suplido.) 3 L.P.R.A. sec. 2172.
Esta sección trasluce claramente la intención del legis-lador de que todo recurso de revisión que se presente ante el foro apelativo se notifique a todas las partes, y que ello se haga constar en el escrito de solicitud de revisión. Véanse: Rafael Rosario & Assoc. v. Depto. Familia, 157 D.P.R. 306, 319 (2002); Lugo Rodríguez v. J.R, 150 D.P.R. 29, 37-38 (2000); Montañez v. Policía de Puerto Rico, 150 D.P.R. 917, 920 (2000); Olmeda Díaz v. Depto. de Justicia, 143 D.P.R. 596, 601 (1997). Hemos resuelto que se debe notificar de la presentación de la solicitud de revisión tanto a la agencia de cuyo dictamen se recurre como a las perso-nas o entidades que han sido partes en el proceso adminis-trativo,(1) como requisito de carácter jurisdiccional. Su in-cumplimiento, por lo tanto, impide de forma absoluta que el foro apelativo pueda considerar el asunto en los méritos y conlleva la desestimación del recurso por falta de *494jurisdicción. Incluso, cualquier sentencia dictada en revi-sión sin que se hubiera notificado del recurso a todas las partes, sería radicalmente nula. Montañez v. Policía de Puerto Rico, supra, pág. 920; Const. I. Meléndez, S.E. v. A.C., 146 D.P.R. 743, 747-748 (1998); Olmeda Díaz v. Depto. de Justicia, supra, pág. 601; Méndez v. Corp. Quintas de San Luis, 127 D.P.R. 635, 637-638 (1991).
En vista de que la notificación a las partes es de carác-ter jurisdiccional, resulta indispensable identificar adecua-damente quién o quiénes son “parte” para propósitos de la presentación y notificación de un recurso de revisión. La L.P.A.U. ofrece una definición abarcadora de este vocablo, al definir “parte” como
... toda persona o agencia autorizada por ley a quien se dirija específicamente la acción de una agencia o que sea parte en dicha acción, o que se le permita intervenir o participar en la misma, o que haya radicado una petición para la revisión o cumplimiento de una orden, o que sea designada como parte en dicho procedimiento. Sec. 1.3 de la L.P.A.U., 3 L.P.R.A. sec. 2102(j).
De forma amplia, sería “parte” en un proceso adminis-trativo toda persona cuyos derechos u obligaciones puedan verse afectados por la acción o inacción de la agencia ad-ministrativa y que participe activamente en los procedi-mientos administrativos correspondientes. La acción u omisión administrativa puede surgir por iniciativa de la agencia o puede ser promovida por un tercero. Lugo Rodrí-guez v. J.P, supra, pág. 39. Además del promovente, el pro-movido y el interventor, otras personas o entes pueden ser parte, según lo dispone la L.P.A.U., aun cuando no soliciten la intervención formal en el proceso. Hemos resuelto que el concepto de “parte” en derecho administrativo es abarcador y que para fines de la ley pueden considerarse como partes en el procedimiento los siguientes :(2)
*495... (1) el promovente; (2) el promovido; (3) el interventor; (4) aquel que haya sido notificado de la determinación final de la agencia administrativa; (5) aquel que haya sido reconocido como “parte” en la disposición final administrativa, y (6) aquel que participa activamente durante el procedimiento adminis-trativo y cuyos derechos y obligaciones puedan verse adversa-mente afectadas [sic] por la acción o inacción de la agencia. Lugo Rodríguez v. J.P., supra, pág. 44.
Además, hemos establecido que, en sentido estricto, los siguientes no son partes en el procedimiento a quienes haya que notificar de la presentación de mociones de re-consideración y recursos de revisión:
... (1) el mero participante; (2) el amicus curiae; (3) aquel que comparece a la audiencia pública sin mayor intervención; (4) aquel que únicamente declara en la vista, sin demostrar ulterior interés; (5) aquel que se limita a suplir evidencia do-cumental; (6) aquel que no demuestre tener un interés que pueda verse adversamente afectado por el dictamen de la agencia. (Escolio omitido.) Lugo Rodríguez v. J.P., supra, pág. 44.
También hemos resuelto que tampoco son partes: las agencias o personas consultadas; la agencia que habrá de asumir jurisdicción sobre el asunto en la etapa operational; la persona a quien se le haya notificado con una copia de cortesía de una resolución, solicitud de reconsideración o recurso de revisión, ni el licitador descalificado en un procedimiento de subasta. Rivera Ramos v. Morales Blás, 149 D.P.R. 672, 684-686 (1999). Véanse, además: Ocean View v. Reina del Mar, 161 D.P.R. 545, 556 (2004); Velázquez v. Adm. de Terrenos, 153 D.P.R. 548, 557—558 (2001).
*496HH H-l
Para determinar si Empresas es una parte en este pro-cedimiento, debemos distinguir entre los conceptos de “par-ticipante activo” y “mero participante”. También debemos examinar la figura del interventor. En Lugo Rodríguez v. J.P., supra, explicamos que un mero participante se limita a comparecer a la audiencia pública, sin mayor interven-ción, o incluso declara pero sin demostrar un ulterior inte-rés en el asunto o en participar plenamente en el proceso. El mero participante también puede limitar su aportación al proceso supliendo algún tipo de evidencia o desempe-ñándose como amicus curiae(3) o testigo. Lugo Rodríguez v. J.P., supra, pág. 43. Véase, también, D. Fernández Quiño-nes, Derecho administrativo y Ley de Procedimiento Admi-nistrativo Uniforme, 2da ed., Bogotá, Ed. Forum, 2001, pág. 144. El participante activo, por el contrario, tiene un interés reconocido en el dictamen de la agencia, comparece a las vistas, manifiesta su posición oralmente y por escrito, presenta evidencia y contribuye constantemente al proceso. De esa forma, utiliza todos los medios disponibles para proteger su interés, por lo que no considerarlo parte resul-taría injusto y arbitrario. Lugo Rodríguez v. J.P., supra, pág. 44.
En cuanto al interventor, éste es una parte formalmente reconocida como tal, por lo cual tiene asegurada una par-ticipación plena en el procedimiento. Según la See. 3.5 de la L.P.A.U., puede solicitar intervención “[c]ualquier persona que tenga un interés legítimo en un procedimiento adjudicativo ante una agencia [, sometiendo] una solicitud por escrito y debidamente fundamentada para que se le *497permita intervenir o participar en dicho procedimiento”. (Énfasis suplido.) 3 L.P.R.A. sec. 2155. Véase Asoc. Residentes v. Montebello Dev. Corp., 138 D.P.R. 412, 420 (1995). De esa forma, una agencia administrativa puede utilizar el mecanismo de la intervención para admitir la participa-ción en un proceso de personas que no fueron incluidas como partes en la acción original, pero que podrían ser afectadas o perjudicadas por el dictamen eventual de la agencia.!4)
Hemos resuelto que el “interés legítimo” que resulta su-ficiente para autorizar la intervención en un proceso admi-nistrativo, es más dilatado que el que se exige en los pro-cesos judiciales para determinar si una persona tiene legitimación activa. Así, hemos reconocido el interés legí-timo de un competidor y también la posibilidad de permitir la intervención en el proceso administrativo de una persona opuesta a la concesión de una licencia. San Antonio Maritime v. P.R. Cement Co., 153 D.P.R. 374, 389—395 (2001). Para ser interventor no se requiere, sin embargo, un interés de naturaleza económica o patrimonial, pues podrían incluso alegarse intereses sociales o ambientales.
Bajo las disposiciones de la L.P.A.U., el interventor se convierte en parte en el procedimiento a partir de la deci-sión de la agencia que acepta su solicitud. El organismo administrativo tiene discreción para conceder o denegar una solicitud de intervención, pero deberá aplicar los crite-rios pertinentes “de manera liberal”. 3 L.P.R.A. sec. 2155. Sea cual fuese su decisión, la Sec. 3.6 de la L.P.A.U. obliga a la agencia a fundamentarla y notificarla por escrito al solicitante, informándole del recurso disponible para revi-sar judicialmente esa determinación. 3 L.P.R.A. sec. 2156. En San Antonio Maritime v. P.R. Cement Co., supra, pág. *498385, resolvimos que cuando no se notifica según lo ordena la ley, la denegatoria de una solicitud de intervención ca-rece de eficacia y no tiene existencia jurídica oponible a la persona perjudicada. Por otro lado, si la agencia accede a la solicitud de intervención, también debe notificar a las partes de su decisión. De otra forma, afectaría adversa-mente la participación plena de éstas en el procedimiento e impediría que la parte contraria ejerza su derecho de soli-citar la reconsideración o presente un recurso de revisión. Mun. de San Juan v. J.C.A., 152 D.P.R. 673, 701-705 (2000).
Por último, hemos reiterado la obligación que tienen las agencias de especificar, al certificar su dictamen final, quiénes son las partes propiamente dichas en el procedimiento, para evitar confusiones y permitir una adecuada revisión judicial. En Lugo Rodríguez v. J.P., supra, pág. 39, citando a Const. I. Meléndez, S.E. v. A.C., supra, pág. 749, recalcamos que se le debe prestar “particular atención” al dictamen final de la agencia para determinar si un parti-cipante realmente es parte en el procedimiento para pro-pósitos de la notificación del recurso de revisión(5)
HH I — I
Entre las decisiones sobre usos de terrenos que la Junta está autorizada a tomar como parte de su ancha enco-mienda de planificación integral, se encuentran las relacio-nadas a las solicitudes de consulta de ubicación. Véase Ley Núm. 75 de 24 de junio de 1975 (23 L.P.R.A. sec. 62j(1) y (14)). El Reglamento de Zonificación de Puerto Rico define la consulta de ubicación como el “procedimiento ante la Junta de Planificación para que evalúe, pase juicio y tome la determinación que estime pertinente sobre propuestos *499usos de terrenos que no son permitidos ministerialmente mediante la reglamentación aplicable”. Sec. 2.01 del Regla-mento de Zonificación de Puerto Rico (Reglamento de Pla-nificación Núm. 4 de la Junta de Planificación), Regla-mento Núm. 4844, Departamento de Estado, 14 de diciembre de 1992 (23 R.P.R. sec. 650.1648(59)). Véanse: Ocean View v. Reina del Mar, supra, pág. 538; Ortiz, Gó-mez et al. v. J. Plan., 152 D.P.R. 8, 18 (2000).
El Reglamento para Procedimientos Adjudicativos de la Junta de Planificación (Reglamento de Adjudicación), por su parte, dispone el trámite de las consultas de ubicación y los criterios que la Junta debe aplicar y los factores que debe considerar al resolverlas. Véase Reglamento para Procedimientos Adjudicativos de la Junta de Planificación, Reglamento Núm. 5244, Departamento de Estado, 31 de mayo de 1995 (23 R.P.R. secs. 650.221 a 650.243).(6) El Re-glamento de Adjudicación dispone que la Junta celebrará vistas públicas o privadas, a iniciativa propia o a petición de parte, o cuando se requiera por ley o reglamento, en las que podrá permitirse la participación de “cualquier persona interesada que solicite expresarse sobre el asunto en consideración”. Secs. 7.01 y 8.02 del Reglamento de Adjudicación, supra, 23 R.P.R. secs. 650.234 y 650.236. Cuando la Junta lo estime necesario, puede solicitar asesoramiento de otros organismos gubernamentales, así como de entida-des públicas o privadas. Sec. 7.01 del Reglamento de Adjudicación, supra.
En Rivera v. Morales, supra, aclaramos que las entida-des consultadas por la Junta no necesariamente son partes en los procedimientos ante la agencia para efectos del Re-glamento Adjudicativo ni de la L.P.A.U. Su participación “consiste más bien en ilustrar a la Junta, en ayudarla a llevar a cabo su función de evaluar las consultas de ubica-*500ción y considerar la conveniencia o los perjuicios de los proyectos propuestos”. íd., pág. 685. La comparecencia de estas entidades consultadas no las convierte de forma au-tomática en partes promoventes, partes promovidas ni in-terventoras/7) por lo que la Junta no está obligada a noti-ficarles todas sus resoluciones.
En cuanto a la reconsideración y revisión judicial de las resoluciones que aprueban o deniegan consultas, el Regla-mento de Adjudicación ordena que éstas sean notificadas “a las partes cuyas direcciones obren en el expediente de la consulta”. (Énfasis suplido.) 23 R.P.R. sec. 650.237. No hace distinción alguna entre estas “partes” a base de su grado de participación o interés en el resultado del proceso ni las califica como “partes” propiamente dichas o meros participantes.
> HH
En su tratado sobre derecho administrativo, el Prof. De-metrio Fernández Quiñones señala que la definición de “parte” en la L.P.A.U. “es clara en lo que respecta a que el promovente o promovido de una acción son partes ... [e]l problema surge en relación con los que puedan reclamar ser partes y no estén ubicados en las categorías de ser pro-moventes o promovidos”. Fernández Quiñones, op. cit, pág. 143.
Empresas no es ni promovente ni promovido en este caso. Por eso, el esquema normativo que hemos explicado nos requiere considerar cuál fue el grado y la naturaleza de su participación en el procedimiento administrativo, para *501precisar si se convirtió en parte en virtud de dicha participación.
Según la Junta de Planificación, Empresas era parte activa en el procedimiento de consulta de ubicación ya que participó en la vista pública y le fueron notificados algunos de los escritos y de las resoluciones durante el proceso administrativo. Por eso, la Junta argumenta que había que notificar a Empresas del recurso de revisión presentado ante el entonces Tribunal de Circuito de Apelaciones. El foro apelativo estuvo de acuerdo, apoyándose en las notifi-caciones a Empresas de las resoluciones emitidas por la Junta. Sin embargo, el hecho de las notificaciones, aunque útil, no es suficiente para llegar a esa conclusión, pues se-gún revela el expediente y aceptan los recurridos, no todas las personas a quienes la Junta notifica de sus resolucio-nes son partes en sus procedimientos.
En sus alegatos, la Junta de Planificación y el proyec-tista reconocen que la Junta notificó sus resoluciones a 45 personas, personas jurídicas y entidades, y que no todas ellas deben considerarse “parte” para efectos del procedi-miento administrativo. La certificación de las notificacio-nes emitidas por la Junta de Planificación incluye a Em-presas bajo el acápite correspondiente a “Personas que Asistieron a Vista Pública”, una lista de nombres y direc-ciones que se toma directamente del registro de asistencia a la audiencia pública celebrada. Dicho registro no garan-tiza que la Junta de Planificación notificará todos sus acuerdos a todas las personas cuyos nombres constan en esta lista de asistencia. Tampoco convierte esta notifica-ción voluntariamente asumida en un requisito jurisdiccional. Claramente Empresas recibió las copias así notificadas como cortesía, por haber asistido a la vista pública. Según resolvimos en Ocean View v. Reina del Mar, supra, pág. 557, el envío a determinada persona de una copia de cortesía de un escrito presentado ante una agen-cia no convierte a quien lo recibe en “parte” para efectos de la notificación requerida por la L.P.A.U. Lo mismo sucede *502con las copias que la Junta de Planificación envía a los que firman el registro de asistencia a una vista.
Por su parte, la Asociación peticionaria fundamenta su proceder en que la Junta había determinado no admitir a Empresas como parte interventora. No hay duda de que la denegatoria de la intervención, si se hubiese notificado y convertido en final y firme, dispondría de entrada de esta controversia^8) Como ese no fue el caso, el análisis debe centrarse, como hemos explicado, en la naturaleza de la participación de Empresas en el proceso.
Empresas no asistió a la primera vista pública convo-cada en este caso y en la segunda vista se limitó a presen-tar algunos planteamientos de derecho. No sometió una ponencia escrita. Incluso, según revelan los autos, al fir-mar el registro de asistencia a dicha vista la abogada de Empresas indicó que no iba a deponer, lo cual denota que a su representada no le interesaba una participación plena en el procedimiento. No hay duda de que la comparecencia de Empresas fue limitada, no “activa” como alega la parte recurrida. Tampoco podemos derivar de su solicitud de in-tervención posterior el “ulterior interés” o “plena participa-ción” que hemos identificado como signos de participación activa, pues el expediente confirma que cuando Empresas solicitó formalmente intervenir en el proceso, se limitó a repetir en su escrito lo que ya había expresado en la vista. Por eso, como resolvió la Junta al denegar la solicitud, Em-presas no adujo un fundamento válido que justificara au-torizar su intervención como parte en el procedimiento^9)
Según indicamos anteriormente, la persona que se li-mita a comparecer a la audiencia pública, incluso cuando declara brevemente en ésta, es un mero participante y no necesariamente es parte para efectos del procedimiento *503administrativo. Esto es más claro aún en los procedimien-tos de consulta de ubicación, a los que pueden comparecer todas las personas interesadas en expresarse sobre las propuestas. En Lugo Rodríguez v. J.R, supra, pág. 42, ex-plicamos que “no todo aquel que provee información rela-cionada con la consulta de ubicación automáticamente pasa a ser ‘parte’ en el proceso”, y en Rivera v. Morales, supra, pág. 685, resolvimos que el solo hecho de que una persona participe en una vista o sea consultada por la Junta de Planificación durante la consideración de una consulta de ubicación, no es suficiente para concluir que se le tienen que notificar los escritos como si se tratase de una “parte”. Por lo tanto, no podemos aceptar que la compare-cencia y breve exposición de Empresas la haya convertido, de suyo, “en parte activa” en el procedimiento. Por el con-trario, concluimos que el rol fugaz que Empresas desem-peñó en el procedimiento no le confirió el carácter de “par-te” para propósitos de la L.P.A.U.(10) Por eso, la ausencia de notificación a Empresas no privó al tribunal apelativo de jurisdicción.

(1) Asimismo, la Regla 58(B) del Reglamento del Tribunal de Circuito de Apela-ciones del Estado Libre Asociado de Puerto Rico de 1996 disponía para la fecha de los hechos que "[Tja parte recurrente notificará el escrito inicial de revisión a los (las) abogados(as) de récord del trámite administrativo o, en su defecto, a las partes, así como a la agencia o al funcionario administrativo de cuyo dictamen se recurre, den-tro del término para presentar el recurso”. 4 L.P.R.A. Ap. XXII-A.


(2) El Prof. Demetrio Fernández Quiñones también identifica como partes en el procedimiento a los siguientes: “(1) [a] quien se dirija la acción, (2) [l]a agencia a quien se dirija la acción, (3) [e]l interventor, (4) [q]uien haya radicado una petición para revisión o cumplimiento de orden y (5) [q]uien haya sido designado como tal en *495el procedimiento”. D. Fernández Quiñones, Derecho administrativo y Ley de Proce-dimiento Administrativo Uniforme, 2da ed., Bogotá, Ed. Forum, 2001, pág. 143. Véanse, además: Ocean View v. Reina del Mar, 161 D.P.R. 545, 555 (2004); Rivera v. Morales, 149 D.P.R. 672, 682-683 (1999). En Const. I. Meléndez, S.E. v. A.C., 146 D.P.R. 743, 748-750 (1998), reconocimos también como parte al licitador infructuoso en un procedimiento de subasta.


(3) En Hernández Torres v. Hernández Colón et al., 127 D.P.R. 974, 977 (1991), resolvimos que debido a que la comparecencia de un amicus curiae no es de derecho, ni responde a un interés privado sino a las necesidades del tribunal, no puede con-vertirse en una parte para efectos del litigio. Véanse, además: Pueblo v. González Malavé, 116 D.P.R. 578, 580-581 (1985); Pueblo ex rel. L.V.C., 110 D.P.R. 114, 126-129 (1980).


(4) La Regla 21.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, regula el meca-nismo de la intervención en los litigios civiles, que permite que una persona intere-sada en participar en el procedimiento lo pueda hacer presentado una solicitud. Esta regla ha sido interpretada liberalmente, siempre y cuando no se autoricen interven-ciones indiscriminadamente. Rivera v. Morales, 149 D.P.R. 672, 689 (1999). Véanse, además: Chase Manhattan Bank v. Nesglo, Inc., 111 D.P.R. 767, 769—770 (1981); R. Mix Concrete v. R. Arellano & Co., 110 D.P.R. 869, 872-873 (1981).


(5) En ese caso hicimos referencia al comentario a la Regla 58 del Reglamento del entonces Tribunal de Circuito de Apelaciones, que señalaba que “la notificación del recurso de revisión debe ser hecha a todas las partes así reconocidas ‘en la dis-posición final administrativa de que se trate’ ”. Const. I. Meléndez, S.E. v. A.C., supra, pág. 749.


(6) El Reglamento Núm. 5244 de 31 de mayo de 1995 fue derogado y sustituido por el Reglamento Núm. 6031 de 13 de octubre de 1999 de la Junta de Planificación, 23 R.P.R. secs. 650.245 a 650.249. Este Reglamento para los Procedimientos Adjudi-cativos vigente no altera lo dispuesto en las secciones del reglamento anterior que citamos, aplicables al presente caso.


(7) Cabe mencionar que el Reglamento de Adjudicación recoge la definición de “interventor” de la L.RA.U. Según dicho reglamento dispone, un interventor es “[a]quella persona que no sea parte original en cualquier procedimiento adjudicativo que la agencia lleve a cabo y que haya demostrado su capacidad o interés en el procedimiento”. Sec. 2.00 del Reglamento de Adjudicación, 23 R.P.R. sec. 650.225(11). Evidentemente, un interventor en un procedimiento ante la Junta de Planificación también debe ser notificado de todas las resoluciones emitidas y recursos presenta-dos, según lo dispone la Sec. 3.14 de la Ley de Procedimiento Administrativo Uni-forme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2164.


(8) En el caso de autos, Empresas Puertorriqueñas de Desarrollo, Inc. no ha acudido al foro judicial a alegar derecho alguno respecto a la resolución que denegó su solicitud de intervención.


(9) En lo pertinente, la Junta de Planificación resolvió “que la solicitud de inter-vención no está debidamente fundamentada conforme lo requiere la Sec. 3.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico".


(10) Llama la atención que la Junta de Planificación llegara a idéntica conclu-sión al denegar la solicitud de intervención de Empresas Puertorriqueñas de Desa-rrollo, Inc. y ahora, en la etapa apelativa, obvie su propio criterio para oponer la participación supuesta de esta “parte” en el procedimiento para impedir la revisión judicial de su decisión.